Exhibit 10.2

ANALOGIC CORPORATION
2007 RESTRICTED STOCK PLAN

I. Purpose.

The primary purpose of the 2007 Analogic Restricted Stock Plan (“Plan”) is to
further the growth and development of Analogic Corporation (“Company”) by
enhancing the Company’s ability to attract, motivate and retain Employees and
Consultants of the Company and its subsidiary corporations. In addition, given
the criticality of the preservation and development of the Company’s proprietary
products, trade secrets and know-how, the Plan will promote the interests of the
Company and stockholders through providing a means to acquire Non-competition
Agreements from key Employees who become Participants under this Plan. The Plan
permits the grant of Restricted Stock awards (“Award” or “Awards”). The Plan has
been adopted and approved by the Company’s Board of Directors and will become
effective upon approval by the Company’s stockholders. Unless terminated sooner,
the Plan will terminate at the close of business on the day before the tenth
anniversary of the date the Plan is approved by the Company’s stockholders. Upon
termination of the Plan, outstanding Awards will remain outstanding, but no
additional Awards may be issued under the Plan.

II. Administration.

The Plan shall be administered by the Compensation Committee (“Committee”)
appointed by the Board except as specified within the Plan. The Committee shall
have the authority, except as specified to the contrary within the Plan, to
determine eligibility and participation, grant Awards, amend the Plan, determine
the terms and provisions of the respective Award Agreements, which need not be
the same in all cases, interpret the respective Award Agreements and the Plan,
and make all other determinations which, in the Committee’s judgment, are
necessary or desirable in the administration of the Plan. Any determinations
made by the Committee shall be final and binding. In the case of any Awards
intended to qualify under the performance-based compensation exemption under
Section 162(m) of the Code, the Committee shall exercise its discretion
consistent with qualifying the Award as such.

III. Eligibility.

All of the Company’s Employees and Consultants are eligible to receive Awards
under the Plan.

IV. Stock Subject to the Plan.

(a) Aggregate Limits. Subject to the adjustment provisions of Section VI(a), the
maximum number of shares of Common Stock, par value $.05 per share (“Shares”),
which may be issued to Participants pursuant to Awards under the Plan shall be
500,000 Shares, provided that any Shares underlying Awards which are cancelled,
terminated or forfeited, shall again become available for future issuance under
the Plan. This limit is intended to comply with Section 162(m) of the Code or
any successor provision. Notwithstanding anything to the contrary within the
Plan, the foregoing limitations shall be subject to appropriate adjustment under
Section VI(a) to the extent that such adjustment will not affect the status of
any Award intended to qualify as performance-based compensation under Section
162(m) of the Code.

(b) Substitute Awards. In connection with a merger or consolidation of an entity
with the Company or the acquisition by the Company of property or stock of an
entity, the Committee may grant Awards in substitution for any restricted stock
granted by such entity or an affiliate thereof. Substitute Awards may be granted
on such terms as the Committee deems appropriate in the circumstances,
notwithstanding any limitations on Awards contained in the Plan. To the extent
permitted by the requirements of the NASDAQ Stock Market (“NASDAQ”) or the
applicable stock exchange or other legal requirements, any shares that are
issued pursuant to Awards either assumed or converted due to an acquisition will
not impact the number of Shares available for grant under the Plan.

V. Grant Terms and Conditions Applicable to Restricted Stock.

(a) Grant and Documentation. The Committee may grant Awards under the Plan. Each
Award granted under the Plan shall be identified in an Award Agreement and
subject to restrictions on transfer and ownership as the Committee may
determine. The Committee shall determine and specify in each applicable Award
Agreement, the number of Shares of Restricted Stock granted to any Participant,
subject to the overall and individual maximums specified within the Plan. As
soon as practical after the grant of an Award, a Certificate, registered in the
Participant’s name, shall be issued covering the Shares underlying the Award.
The Certificate shall bear a legend referring to the Award Agreement containing
the terms, conditions and limitations of the Award. These limitations may
include, but are not limited to, the achievement of Performance Goals and/or
Continuous Service requirements with the Company. Upon vesting, and not before,
the legend bearing the restrictions shall be removed. Unless the Committee
determines otherwise, each Certificate issued pursuant to a grant of Restricted
Stock shall be held by the Company or its designee prior to the applicable
Vesting Date.

(b) Price. The Committee shall determine, and the Award Agreement shall specify,
the price, if any, to be paid by the Participant for each Share of Restricted
Stock.

(c) Vesting. At the time of grant, the Committee shall specify in each Award
Agreement, the relevant terms of the vesting related to such Award. The
Committee may structure the vesting to be based on the attainment of Performance
Goals over a Performance Period and/or a Participant’s Continuous Service.
Except as outlined in Section V(h) or Section VI(b), Awards that vest based
solely upon a Participant’s Continuous Service will not vest sooner than in
three equal increments on each of the first three anniversaries of the date of
grant. No portion of an Award may be sold, pledged or otherwise disposed of
prior to the occurrence of its Vesting Date, as determined by the Committee.

(d) Issuance of Certificates. Upon the vesting of Shares of Restricted Stock,
the Committee shall issue a new Certificate, free of any restrictive legend
relating to such vesting, for the number of Shares whose restrictions have
lapsed, although the Committee shall not be required to issue any fractional
Shares.

(e) Non-competition Agreements. At the time of grant, the Committee may specify
in a Participant’s Award Agreement that acceptance of the Award will constitute
an agreement between the Participant and the Company that, during the one year
period following the termination of such Participant’s employment with the
Company, whether voluntarily or involuntarily, such Participant may not accept
an identical or substantially similar position to that held by the Participant
at the Company immediately prior to termination with any business that is
directly competitive with the business of the Company, or otherwise have any
material investment or interest in any such competitive business. Should the
Committee determine that this agreement had been violated at any point, all
Awards whose restrictions have not fully lapsed will be forfeited.

(f) Rights of Restricted Stock Recipients. Commencing on the date an Award is
granted, and subject to the delivery, acceptance and terms of the Award
Agreement, the Participant shall become a shareholder of the Company as it
relates to the Shares of Restricted Stock underlying the Award. Other than the
right to sell the Shares prior to the lapse of the restrictions, and subject to
any other terms contained within the Participant’s Award Agreement, the
Participant shall be entitled to all rights of a shareholder, including the
ability to vote those Shares and receive distributions related to those Shares.
The Committee, in its discretion, may specify in the applicable Award Agreement
whether dividends or other distributions related to Restricted Shares whose
restrictions have not lapsed shall be held in escrow or otherwise by the Company
until such restrictions lapse, or be distributed at the same time as to general
shareholders. To the extent that the restrictions do not lapse due to failure to
meet any applicable Continuous Service, Performance Goal, Non-competition or
other requirement, any undistributed payments will be forfeited.

(g) Section 162(m). To the extent consistent with other provisions of the Plan,
if the Committee determines at the time an Award is granted, that a Participant
is or may become a Covered Employee, the Committee may specify that the
following provisions related to Section 162(m) of the Code apply:

(i) Performance-Based Awards. Upon the grant of an Award, the Committee may
specify, based on its discretion, that such Award will vest based upon the
achievement of specified Performance Goals over a designated Performance Period.
Performance Periods under the Plan may not be shorter than one year and may not
exceed five years. Upon the grant of a Performance-Based Award, the Committee
shall establish and document in writing, the following terms of the
Performance-Based Award: the Performance Period, the Performance Measure(s) and
the Performance Goal(s). Once established and documented by the Committee, these
items may not be amended or otherwise altered if such changes would cause the
Award to lose its qualification as performance-based compensation under Section
162(m) of the Code. Unless specified in an Award Agreement, or as outlined in
Section V(h) or VI(b), Performance-Based Awards shall be distributed only after
the end of the Performance Period. Performance-Based Awards, to the extent the
Performance Goals are satisfied, may be distributed in a lump sum or in
installments after the end of the designated Performance Period, provided any
such distributions shall be made in a manner intended to avoid payments
constituting nonqualified deferred compensation under Section 409A of the Code.

(ii) Performance Goals. If an Award granted to a Covered Employee, or an
Employee who the Committee determines may become a Covered Employee, is intended
to qualify under Section 162(m) of the Code, the restrictions associated with
the Award shall be subject to the achievement of one or more objective
Performance Goals established by the Committee and shall vest only to the extent
the attainment of the Performance Goals has been certified by the Committee.
Performance Goals shall be based on the achievement of specified levels of one
or more of the following: revenue, return on capital, profit after taxes, total
shareholder return, stock price performance, cash flow, earnings per share,
return on equity, return on assets or net assets, income or net income,
operating income or net operating income, operating profit or net operating
profit, operating margin or profit margin, return on operating revenue, return
on invested capital, market segment share, product development, product release
schedules, new product innovation, product or other cost reductions through
advanced technology or other means, brand recognition/acceptance, product ship
targets, sales of assets or subsidiaries, or customer satisfaction levels.

(iii) Application of Performance Goals. Performance Goals may be applied to the
Company as a whole, a division, business unit or subsidiary and may be based on
either absolute performance versus internally established goals or relative
performance in relation to other companies or indices. Performance Goals shall
be evaluated, as applicable, in accordance with generally accepted accounting
principles and shall be subject to certification by the Committee. As soon as
practical following the end of a Performance Period, the Committee shall
evaluate and document in writing the extent to which the related Performance
Goals have been satisfied and the number of Shares payable under any
Performance-Based Award to the Participant. Subject to the express provisions of
the Plan, the Committee may exercise its discretion to adjust downward, and not
upward, the number of Shares payable under any Performance-Based Award subject
to the Plan. Furthermore, the Committee may not refrain from enforcing the lack
of achievement of any Performance Goal, except in case of the death or
Disability of a Participant holding a Performance-Based Award. Notwithstanding
any other provision of the Plan, the Committee may take such other actions as it
deems appropriate and necessary to qualify Awards as performance-based
compensation within Section 162(m) of the Code, or any successor provision. The
Committee shall have the authority to make equitable adjustments to Performance
Goals to account for unusual or non-recurring events affecting the Company to
account for changes in applicable laws or regulations, items of gain, loss or
expense determined to be extraordinary or unusual in nature or related to the
disposal of a segment of a business or a change in accounting principles.
Performance Goals shall be set by the Committee within the time period outlined
by, and shall otherwise be in compliance with, Section 162(m) of the Code and
any successor provisions.

(iv) Limitation on Awards to a Participant. The maximum number of Shares of
Restricted Stock that may be granted to any one Participant in any calendar year
under the Plan is 50,000 Shares. This limit is intended to comply with Section
162(m) of the Code or any successor provision.

(h) Effect of Termination of Employment. Except as otherwise determined by the
Committee and provided in an Award Agreement:

(i) in the event a Participant’s employment with the Company shall terminate for
any reason, other than: death, Disability or Involuntary Termination that is not
For Cause, all Awards under the Plan whose restrictions have not lapsed will be
forfeited;

(ii) in the case of the death or Disability of a Participant, Awards held by the
Participant at the time of death or Disability that vest based on Continuous
Service will accelerate, fully vest and be distributed to the Participant’s
legal representatives or heirs in the case of death, or to the Participant or
their legal representatives in the case of Disability; and

(iii) in the event that a Participant’s employment terminates due to Involuntary
Termination that is not For Cause, Awards that vest based on Continuous Service
that have been outstanding for less than one year, as of the date of Involuntary
Termination that is not For Cause, will be forfeited, and Awards that vest based
on Continuous Service that have been outstanding for more than one year, as of
the date of Involuntary Termination that is not For Cause, will continue to vest
for up to one year from the date of the Involuntary Termination that is not For
Cause.

Neither eligibility under, nor participation in, the Plan shall be construed as
giving any person the right to continued employment.

If a Participant’s employment terminates due to death, Disability or Involuntary
Termination that is not For Cause, while holding, at the time of termination of
employment, any Award that vests based on the attainment of Performance Goals,
if more than 50% of the Performance Period is completed, the number of Shares
that will vest upon the date of termination will be based on performance to date
(pro-rated).

(i) Taxes. The Committee shall establish requirements as it deems appropriate in
order to ensure that no Shares shall be delivered under the Plan to any
Participant or their representatives, until such person(s) has made arrangements
acceptable to the Committee for the payment of any Federal, State, Local,
Employment or other applicable taxes required by law. The Company may deduct any
such tax obligations from any payment of any kind due to the Participant. As
determined appropriate by the Committee, minimum tax obligations may be
satisfied in whole or in part by the delivery of Shares, including Shares
retained from the vesting of Restricted Stock or other event creating the tax
obligation. Any Shares withheld for this reason shall be valued at their Fair
Market Value on the date of which the amount of tax to be withheld is
determined. To the extent a Participant makes an election under Section 83(b) of
the Code, within ten days of filing such election with the Internal Revenue
Service, the Participant must notify the Company in writing of such election.

(j) Transferability. Each Award by its terms shall not be transferable otherwise
than by will or the laws of descent and distribution.

(k) Conditions on Removal of Restrictions. The Company will not be obligated to
remove restrictions from any Award until:

(i) all conditions of the Award have been met or removed to the satisfaction of
the Company,

(ii) in the opinion of the Company’s counsel, all other legal matters in
connection with the issuance and delivery of such Shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and

(iii) the Participant has executed and delivered to the Company such
representations or agreements as the Company may consider appropriate to satisfy
the requirements of any applicable laws, rules or regulations.

(l) Acceleration. The Committee may at any time provide that any Award shall
become immediately free of some or all restrictions or conditions, or otherwise
realizable in full or in part, as the case may be.

VI. Effect of Certain Transactions.

(a) Change in Capitalization. In the event of a stock split, reverse stock
split, stock dividend, combination, reclassification or similar change in the
capital structure of the Company, the Committee shall make appropriate
adjustments to the following items in order to prevent either the dilution or
enlargement of the rights of Participants: the number of Shares covered by
outstanding Awards, the price, if any, to be paid by the Participant for each
Share of Restricted Stock, the maximum number of Shares available for issuance
under the Plan, and the maximum number of Shares subject to Awards which may be
awarded to any Participant during any tax year.

   

(b) Change-in-Control. Unless otherwise specified in an individual Award
Agreement or otherwise, in the event of a Change-in-Control, the restrictions
covering each outstanding Restricted Stock Award, whether the restrictions are
based on Continuous Service or the attainment of Performance Goals, at the time
of the Change-in-Control, shall lapse immediately prior to such
Change-in-Control and such Restricted Stock shall no longer be subject to risk
of forfeiture.

VII. Other Provisions Related To Restricted Stock.

(a) Conditions to Effectiveness of the Plan. The Plan was adopted by the Board
of Directors on June 5, 2006 and amended on December 7, 2006. No Award may be
granted under the Plan after the day prior to the tenth anniversary of the date
the Plan was approved by the Company’s stockholders. No Award shall be granted
if the grant and/or issuance of Shares pursuant thereto, would be contrary to
law or the regulations of any duly constituted authority having jurisdiction.
Furthermore, if any term or provision of the Plan shall be deemed invalid,
unlawful or unenforceable, that term or provision in question shall be revised
in order to be valid, lawful and enforceable, but will not affect any other
provision of the Plan.

(b) Alteration, Termination, Discontinuance, Suspension or Amendment. The Board
may amend, suspend or terminate the Plan or any portion thereof at any time
provided that:

(i) to the extent required by Section 162(m), no Award granted to a Participant
that is intended to comply with Section 162(m) after the date of such amendment
shall become exercisable, realizable or vested, as applicable to such Award,
unless and until such amendment shall have been approved by the Company’s
stockholders if required by Section 162(m) (including the vote required under
Section 162(m));

(ii) no amendment that would require stockholder approval under the rules of
NASDAQ may be made effective unless and until such amendment shall have been
approved by the Company’s stockholders; and

(iii) if NASDAQ amends its corporate governance rules so that such rules no
longer require stockholder approval of material amendments to equity
compensation plans, then, from and after the effective date of such amendment to
the NASDAQ rules, no amendment to the Plan:

(A) materially increasing the number of Shares authorized under the Plan (other
than pursuant to Section VI),

(B) expanding the types of Awards that may be granted under the Plan, or

(C) materially expanding the class of participants eligible to participate in
the Plan shall be effective unless stockholder approval is obtained.

No Award shall be made that is conditioned upon stockholder approval of any
amendment to the Plan.

(c) Unfunded Plan. As an unfunded Plan, the Company will not be required to
segregate any assets that may by covered by Awards under the Plan. Any
obligations of the Company to Participants will be based upon any documented
contractual obligations that may be effected pursuant to the Plan. No such
obligation of the Company shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Company.

(d) International Considerations. Awards may be granted under the Plan to
eligible persons in international locations. Although the Committee may not take
any actions that would violate applicable laws, the Committee reserves the right
to take all necessary actions in order to comply with local regulations and
requirements, including without limitation:

(i) the right to establish separate sub-plans or programs to provide for the
grant of Awards to eligible persons in international jurisdictions,

(ii) the right to tailor such sub-plans in a manner that, as the Committee
determines necessary and advisable, will comply with local laws and regulations
or maximize the efficiency of the Plan in light of local tax or accounting
considerations, and

(iii) the right to take any action required, either before or after the grant of
an Award, to comply with any applicable local government regulatory exemptions
or approvals.

(e) Compliance With Code Section 409A of the Code. No Award shall provide for
deferral of compensation that does not comply with Section 409A of the Code,
unless the Committee, at the time of grant, specifically provides that the Award
is not intended to comply with Section 409A of the Code. The Company shall have
no liability to a Participant, or any other party, if an Award that is intended
to be exempt from, or compliant with, Section 409A of the Code is not so exempt
or compliant or for any action taken by the Committee.

(f) Governing Law. The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the
Commonwealth of Massachusetts, excluding choice-of-law principles of the law of
such state that would require the application of the laws of a jurisdiction
other than such state.

VIII. Definitions.



  •   “Award” – Refers to any Restricted Stock Award, granted pursuant to the
terms of the Plan.



  •   “Award Agreement” – Refers to either a written agreement between the
Company and a Participant or a written notice from the Company to a Participant
evidencing an Award and its terms.

     
•
•
•
  “Board” – Refers to the Board of Directors of the Company.
“Code” – Refers to the Internal Revenue Code of 1986, as amended.
“Common Stock” or “Shares” – Refer to the Common Stock of the Company.



  •   “Certificate” – Refers to either a paper stock certificate, an electronic
book entry or some other electronic form of account entry evidencing the
ownership of shares of Restricted Stock.



  •   “Change-in-Control” – For purposes of the Plan, a Change-in-Control will
be deemed to have occurred upon (A) any merger or consolidation in which (i) the
Company is a constituent party or (ii) a subsidiary of the Company is a
constituent party and the Company issues shares of its capital stock pursuant to
such merger or consolidation (except, in the case of both clauses (i) and
(ii) above, any such merger or consolidation involving the Company or a
subsidiary in which the holders of capital stock of the Company immediately
prior to such merger or consolidation continue to hold immediately following
such merger or consolidation at least 51% by voting power of the capital stock
of (x) the surviving or resulting corporation or (y) if the surviving or
resulting corporation is a wholly owned subsidiary of another corporation
immediately following such merger or consolidation, of the parent corporation of
such surviving or resulting corporation) or (B) the issuance, sale or transfer,
in a single transaction or series of related transactions, of capital stock
representing at least 51% of the voting power of the outstanding capital stock
of the Company immediately following such transaction or (C) the sale of all or
substantially all of the assets of the Company.



  •   “Committee” – The Compensation Committee of the Board of Directors.



  •   “Company” – Means Analogic Corporation and, except where the context
otherwise requires, shall include any subsidiary corporations within the meaning
of Section 424 of the Code.

     
•
•
  “Consultant” – Refers to a consultant of the Company.
“Continuous Service” – Refers to uninterrupted employment with the Company.



  •   “Covered Employee” – Refers to a covered employee within the meaning of
Section 162(m) of the Code.



  •   “Disability” – Applies if a Participant is entitled to receive benefits
under a Company sponsored disability program. If no program is in effect for
that Participant, Disability will apply if the Participant has become totally
and permanently disabled as specified under Section 22(e)(3) of the Code.

     
•
•
  “Employee” – Refers to any individual employed by the Company.
“Fair Market Value” – Refers to the mean of the high and low sales prices on a
given date.



  •   “Involuntary Termination that is not For Cause” – Refers to the
termination of an Employee due to a layoff or weak performance.

     
•
•
  “NASDAQ” – Refers to the NASDAQ Stock Market.
“Participant” – Refers to a person who is granted a Stock Option under the Plan.



  •   “Performance-Based Award” – Refers to an Award under the Plan which is
intended to qualify as performance-based compensation under Section 162(m) of
the Code.



  •   “Performance Goal” – Refers to the level of performance established by the
Committee as the targeted level of achievement with respect to a Performance
Measure. Performance Goals may be structured as absolute or relative and can
vary from Performance Period to Performance Period and from Participant to
Participant.



  •   “Performance Measure” – Refers to one or more of the following measures as
selected by the Committee to measure Company, business unit, division or
subsidiary performance during a Performance Period: revenue, return on capital,
profit after taxes, total shareholder return, stock price performance, cash
flow, earnings per share, return on equity, return on assets or net assets,
income or net income, operating income or net operating income, operating profit
or net operating profit, operating margin or profit margin, return on operating
revenue, return on invested capital, market segment share, product development,
product release schedules, new product innovation, product cost reduction
through advanced technology, brand recognition/acceptance, product ship targets,
cost reductions, sales of assets or subsidiaries, or customer satisfaction
levels.



  •   “Performance Period” – Refers to a period of time between one and five
years in duration during which the achievement of one or more Performance Goals
will be measured and used to determine a Participant’s rights to an Award.



  •   “Plan” – The Analogic 2007 Restricted Stock Plan, as amended from time to
time.



  •   “Restricted Stock” – Refers to shares of Company Stock subject to
restrictions as set forth in an Award.



  •   “Section 162(m)” – Refers to Section 162(m) of the Code.



  •   “Vesting Date” – Refers to the date established by the Committee on which
an Award shall vest or the date upon which Performance Goals applicable to an
Award are achieved.”

